Case: 16-60743      Document: 00514269521         Page: 1    Date Filed: 12/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 16-60743                            December 12, 2017
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
NORVIN XAVIER LOPEZ-LEZAMA, also known as Norvin Lopez-Lezam, also
known as Norvin Javier Lopez Lezama,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 209 748


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Norvin Xavier Lopez-Lezama, a native and citizen of Nicaragua, seeks
review of an order of the Board of Immigration Appeals (BIA) denying his
motion to reopen his proceedings for withholding of removal and/or for
protection under the Convention Against Torture (CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60743    Document: 00514269521      Page: 2   Date Filed: 12/12/2017


                                 No. 16-60743

      Lopez-Lezama argues that he presented new evidence showing that the
BIA erred in affirming the IJ’s adverse credibility determination that was the
basis for denying him relief. Lopez-Lezama did not file a timely petition for
judicial review of the BIA’s decision affirming the IJ’s adverse credibility
determination; thus, this court lacks jurisdiction to review that determination.
See Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003). Insofar
as Lopez-Lezama is challenging the affirmance of the IJ’s adverse credibility
determination, the petition is dismissed for lack of jurisdiction. Id.
      The court has jurisdiction to review the BIA’s denial of the motion to
reopen and remand because it was timely filed. See 8 U.S.C. § 1229a(c)(7)(C)(i).
Lopez-Lezama relies on reports from his mother’s doctor concerning the decline
in her health since the alleged attack on Lopez-Lezama at his mother’s home
in June of 2015. He contends that these circumstances justified her failure to
report the incident in the letter presented to the IJ at the time of the merits
hearing.
      “A motion to reopen is a form of procedural relief that asks the [BIA] to
change its decision in light of newly discovered evidence or a change in
circumstances since the hearing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 339
(5th Cir. 2016) (internal quotation and citation omitted).               The BIA’s
determination that Lopez-Lezama failed to show that this evidence was new
or material evidence that would have an impact on the outcome of the case is
supported by the record. The evidence of Lopez-Lezama’s mother’s health
condition was available at the time of the hearing before the IJ, and further
this evidence did not rebut the evidence of the numerous and material
inconsistencies between Lopez-Lezama’s statements and his testimony.
Further, Lopez-Lezama fails to address the BIA’s alternative determination




                                        2
    Case: 16-60743     Document: 00514269521     Page: 3   Date Filed: 12/12/2017


                                  No. 16-60743

that he failed to make a prima facie showing of eligibility for relief. See I.N.S.
v. Doherty, 502 U.S. 314, 323 (1992).
      The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                        3